department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-1328-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel rocky mountain district cc wr rmd den attn sara barkley from assistant chief_counsel field service cc dom fs subject depreciation issue this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x n y a yr1 issue sec_1 can a portion of purchase costs of a ski resort which are allocated to the construction costs of the resort’s mountain roads trails and slopes be depreciated if such costs can be depreciated what is the correct recovery_period can costs incurred subsequent to the purchase attributable to maintenance of such mountain roads trails and slopes be depreciated conclusions tl-n-1328-99 the costs incurred for clearing land and grading mountain roads trails and slopes may not be depreciated but the costs incurred for surfacing roads and trails may be depreciated this conclusion is qualified upon further factual development the correct recovery_period for surfacing such roads and trails depends on when such costs were incurred if the costs in question were made after and before they were depreciable over years if the costs in question were made after they are depreciable over years if such costs are attributable to maintenance of previously constructed mountain roads trails and slopes they may either be depreciated or expensed facts x purchased n ski resorts in yr1 for dollar_figurey x does not own the lands on which these resorts are located the federal government owns them x has the right to operate the resorts upon these lands pursuant to certain special use permits some of which allow such use by x for a set period of time term special use permits others of which are terminable at will by the federal government special use permits on its income_tax returns since the purchase x has claimed depreciation_deductions which it attributes to the portion of its purchase_price that was allocable to the construction of mountain slopes and trails at the ski resorts as we understand it x originally calculated the recovery_period for such costs by equating it to the period of time remaining on its term special use permits however x is now arguing that the correct recovery_period i sec_15 years based upon its interpretation of the asset class provision in revproc_83_35 1983_1_cb_745 and sec_168 e in the course of its audit which is still underway x has not only defended its right to depreciate these costs but has also raised the additional claim of entitlement to all costs expended on mountain roads slopes and trails since the acquisition of the ski resorts it is not clear from the incoming to what extent if any the additional term of roads expands x’s original claim indeed the exact subject of the original term mountain slopes and trails is also unclear it is also unclear whether the term all costs refers to costs of creating new mountain roads slopes and trails or the costs of maintaining the originals for the purpose of the following discussion we shall assume that the term slopes refers to those mountainside areas of a ski resort that are originally cleared of trees and kept clear of trees down which people ski such slopes may or may not have been originally graded and may or may not have been cleared of boulders the term trails may be synonymous with slopes buy may also refer to unpaved tl-n-1328-99 paths which may be used by skiers but also by resort personnel in the course of their work finally the term roads we understand to mean trails that have been paved or graveled that serve the resort’s vehicular traffic and also serve as an area for skiing law and analysis issue can a portion of purchase costs of a ski resort which are allocated to the construction costs of the resort’s mountain roads trails and slopes be depreciated sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer sec_1_167_a_-2 provides in pertinent part that the depreciation allowance does not apply to land apart from the improvements of physical development added to it sec_168 provides that except as otherwise provided in this section the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method recovery_period and convention in this case x makes improvements to mountain roads and trails and slopes property which may be considered property related to the ski slopes prior to sec_168 the depreciable life of ski slopes and related property was determined under the facts and circumstances related to the individual item see revrul_71_362 1971_2_cb_129 under sec_168 the determination of the depreciable life of tangible_property is not determined by the facts and circumstances related to the property in determining whether certain costs related to land improvements should be added to the basis of an asset for purposes of depreciation the courts generally consider whether land preparation costs are inextricably associated with the land if the costs are inextricably associated with the land the costs are nondepreciable whereas if the costs are directly related to and a necessary part of the construction of depreciable buildings the costs are depreciable see 33_tc_241 acq 1960_1_cb_5 29_tc_1205 acq c b we will discuss a few cases and revenue rulings in this area which have similar factual situations and accordingly provide some guidance on this issue in eastwood mall inc v united_states no 92cv1089 u s dist lexi sec_5242 n d ohio date the court held that costs for clearing blasting filling and grading necessary to reshape and level a parcel of mountainous land into a flat earthen plateau were permanent land improvements inextricably associated with the land and therefore were nondepreciable land costs rather than depreciable costs of constructing the shopping mall building that was built on top of the plateau the court reached this conclusion after determining that such costs tl-n-1328-99 will not be reincurred if the mall building is rebuilt or replaced with another building instead the earthen plateau would last indefinitely and was not subject_to exhaustion wear or obsolesence in 72_tc_1 the court concluded that the taxpayer failed to prove that earthen components of the taxpayer’s irrigation system had a definite life and hence the court held that the costs to construct the earthen components were nondepreciable the court found that the irrigation system was a vital integral part of the economic value of the ranch although there was evidence that the system was subject_to wear_and_tear the court concluded that it did not follow that the system was going to expire at some predictable time in eastwood and wolfsen the courts considered whether the costs were inextricably associated with the land or directly related to and a necessary part of the construction of depreciable_property in making this determination the courts also consider whether certain property would be depreciable if the improvements related to the property would be abandoned or retired within a determinable useful_life if so in some cases the property is deemed to have the same useful_life as the improvements for example in rudolph investment corp v commissioner tcmemo_1972_129 the court considered whether costs to construct roads and trails and costs to make improvements to those roads and trails were nondepreciable land improvements the court held that roads and trails constructed on the yolo ranch and improvements to those roads and trails were depreciable in rudolph the court found the following facts to be relevant in reaching its conclusion all of the roads and trails on the ranch lead either to or from the various improvements on the ranch the improvements consisted of gates culverts drainage ditches and terraces these improvements were determined to have a useful_life of ten years after considering these facts the court concluded that the evidence showed that the expenses_incurred for the road improvements are depreciable because they are expenditures related to an improvement or physical development added to the land the court determined that the roads would be abandoned if the improvements were no longer needed and consequently the roads were deemed to have the same useful_life as the improvements in rudolph most of the land on the yolo ranch was leased from the state bureau of land management and the forest service the federal and state grazing leases and permits at issue were limited on their faces to definite terms without expressed absolute right of renewal for additional terms and could be revoked at any time if there was a misuse of the rights however these permits were customarily renewed and thus were determined to have indefinite durations further the grounds for cancellation or revocation are wholly contingent and may never happen tl-n-1328-99 and some are wholly within the control of the holder of the permits based upon these facts the court found that these permits were not limited as to time and were basically of indefinite duration therefore the court’s conclusion was based upon the fact that the roads would be abandoned when the improvements were abandoned and not upon the nature of the permits there are several revenue rulings in this area involving similar factual situations in revrul_88_99 1988_2_cb_33 the service considered what parts of logging truck roads have determinable useful lives to a taxpayer for depreciation purposes in the ruling the service emphasized that the physical characteristics of a road are not determinative as to whether the roadbed is depreciable or amortizable in situation of the ruling on land that it owns the taxpayer constructed a logging truck road for use in its logging operations and general timber management activities the road is expected to be properly maintained for use by the taxpayer for an indefinite period it is not expected to be retired replaced or abandoned in relation to the retirement of the processing facilities but will continue to be used to manage and harvest timber for processing at other facilities past experience with similar roads indicates that the surfacing will have to be replaced in seven years and the bridges and culverts will have to be replaced in years the roadbed however is not expected to need replacing in situation the service concluded that the logging truck road is expected to be useful to the taxpayer for an indefinite period the roadbed portion of the logging road is not expected to be replaced on a periodic basis or to be retired replaced or abandoned in relation to the retirement of the facilities in which logs cut from the timber are currently processed therefore the roadbed does not have a useful_life to the taxpayer that is determinable and accordingly the roadbed is nondepreciable however the surfacing is expected to need to be replaced in seven years and the bridges and culverts in years therefore the surfacing bridges and culverts have useful lives to the taxpayer that are determinable and accordingly they are depreciable in situation of the ruling on land that it owns the taxpayer constructed a logging truck road solely for harvesting a certain stand of timber it is reasonable to expect that harvesting of the timber will take four years following the harvesting of the timber the cutover land is expected to be reforested and the road to be abandoned in situation the service concluded that the logging road has a determinable useful_life to the taxpayer the useful_life of the road terminates on the completion of the timber harvesting and reforestation the roadbed as well as the surfacing bridges and culverts are depreciable or amortizable in revrul_88_99 the service clarified its position in an earlier ruling revrul_68_281 1968_1_cb_22 in the earlier ruling the service determined that the costs of tl-n-1328-99 clearing grubbing and rough cut and fill grading of a permanent road are nondepreciable while the costs of the depreciable portion of a permanent road such as bridges culverts graveling and paving are normally recovered by the taxpayer through one of the methods of depreciation under sec_167 and the total cost of constructing a temporary road is amortizable over the period that it is used two other revenue rulings are relevant to this case in revrul_68_193 1968_1_cb_79 the service ruled that costs incurred for grading roadways are depreciable over the life of the buildings with which they are directly associated since the grading would be retired abandoned or replaced contemporaneously with such depreciable buildings finally in revrul_65_265 1965_2_cb_52 the service addressed whether costs incurred in connection with the construction of an industrial complex were subject_to an allowance for deprecation the service ruled that costs attributable to general grading of the land are inextricably associated with the land and are not subject_to depreciation allowance but that costs attributable to excavating grading and removing soil necessary for the construction of buildings and the paved roadways are not inextricably associated with the land itself but instead are part of the cost of those assets and should be included in the depreciable base for the buildings and roadways as the code regulations caselaw and rulings suggest in this case we must determine the costs incurred to clear land and grade mountain roads trails and slopes are inextricably associated with the land or are directly related to the physical improvements on the land and whether the roads or trails would be abandoned if the improvements are retired or abandoned there are no cases or rulings with exactly the same facts as in this case however x’s situation most closely parallels situation in revrul_88_99 like in situation the road’s roadbed ostensibly comprised to a large degree of grading costs will not be retired replaced or abandoned in relation to the replacement retirement of the facilities which the road serves after the retirement replacement or abandonment of the facilities which the road serves the grading costs and clearing costs incurred in creation of the mountain roads slopes and trails will continue to be used to service other facilities thus we conclude these costs are nondepreciable the surfacing eg graveling will need to be replaced after a certain period of time and accordingly the surfacing has a determinable useful_life therefore we conclude the costs directly related to the surfacing are depreciable x of course disagrees with our conclusion x takes the position that all of the costs expended in connection with the creation of mountain roads slopes and trails are fully depreciable the following discussion addresses x’s principal arguments in support of its position first x asserts that the costs incurred with creating mountain roads slopes and trails are associated with the costs of constructing necessary assets of the ski resort in other words many facilities located on a ski tl-n-1328-99 resort including ski lodges chair lifts parking lots restaurants and snow grooming equipment would not be constructed if there were no mountain roads slopes and trails on the ski resort thus the mountain roads slopes and trails have a direct association with the construction of all of the depreciable assets of a ski resort we disagree as discussed above we have concluded that the costs other than any surfacing costs appear to be inextricably associated with the land second x argues that the grading costs incurred with creating mountain roads slopes and trails are fully depreciable because the mountain roads slopes and trails would be retired abandoned or replaced contemporaneously with the depreciable assets ie the chair lifts with which they are directly associate and thus all parts of the mountain roads slopes and trails have determinable useful lives x argues that situation in revrul_88_99 supports its position on this point x fails to note that in revrul_88_99 situation the timber harvesting for which the logging road was constructed to serve had a determinable termination_date after all of the trees were cut down the land would be reforested and the logging road would be abandoned in revrul_88_99 situation the logging road was not expected to be abandoned in relation to the retirement of the processing facilities but will continue to be used to manage and harvest timber processing at other facilities thus the logging road is expected to be useful to the taxpayer for an indefinite period x’s situation much more closely parallels situation rather than situation in x’s case we do not know when or if the facilities on the ski resort will be abandoned although the mountain roads and trais are directly associated with facilities which will need to be periodically replaced retired or abandoned x will inevitably replace some or all of these facilities with newer ones as long as x stays in existence the same mountain roads and trails will continue to be used to service these other newer facilities x may stay in existence indefinitely because the permits held by x will allow x to use federal government land to operate its ski resort indefinitely thus x cannot establish a determinable termination_date for which to contemporaneously retire its mountain roads and trails in support of its abandonment argument x asserts that the fact that it has to remove all structures and improvements added to the land in order to restore the land in the event that its permits are abandoned or revoked is evidence that these mountain roads slopes and trails are not permanent land improvements specifically x claims that the mountain roads slopes and trails will be reclaimed to their original preexisting state when the federal government permits are abandoned or terminated although this may be true since the federal government permits are of indefinite duration x cannot establish a coterminous determinable termination_date for these assets tl-n-1328-99 the courts have primarily relied upon renewal provisions or actual renewals in ascertaining the determinable useful lives of permits licenses leases and contracts for purposes of amortization generally if it is reasonably probable that the licenses would be renewed indefinitely then the licenses do not have determinable useful lives 55_tc_1107 the probability of future renewals is a question of fact id 36_tc_912 aff’d 309_f2d_279 3rd cir the determination is to be made in accordance with the facts known or reasonably anticipated at the end of the period for which the return is filed 50_tc_771 aff’d per curiam f 2d 1st cir 23_tc_34 the petitioners have the burden of proving the respondent’s determination erroneous they must show more than uncertainty as to the franchises’ useful lives westinghouse t c pincite in westinghouse the taxpayer claimed it paid dollar_figure million for the seven month remainder of a two-year network affiliation contract the court concluded that the automatic renewal clause made the contract’s useful_life indeterminate and therefore the contract was not depreciable likewise in toledo tv cable co the court concluded that the holders of toledo tv cable and newport cable franchises must have reasonably anticipated future renewals of those cable franchises in light of the purchase_price they paid one of the purchasers testified that in arriving at the purchase_price income projections were made extending beyond the period remaining on the newport franchise also the court gave significance to the fact that the franchise holders anticipated significant future capital costs associated with repairing the condition of the franchises at the time of purchasing the franchises the franchise holders undoubtedly would not have invested this money without a reasonable expectation of future renewals thus based primarily on this among other factors the court held that the petitioner failed to prove that the franchises have determinable useful lives most of the case law discussing the determinable useful_life of licenses permits etc is in the context of determining whether the licenses are subject_to an amortization deduction in this case x is not seeking an amortization deduction for the value of the permit fees it paid rather x sought initially to depreciate the allocated portion of the purchase cost attributable to the mountain roads slopes and trails over the remaining stated lives of the term special use permits we however will analyze the issue of whether the special use permits held by x have determinable lives a conclusion that the permits do not have determinable lives would lend support to the position that the mountain roads slopes and trails do not have determinable lives tl-n-1328-99 most of the federal land that taxpayer has been granted the right to use is covered by the special use permits as provided in the facts the special use permits have no stated duration but are terminable at will by the federal government thus these permits are ostensibly of indefinite duration until terminated by the federal government we do not know how reasonable the probability exists that the federal government will exercise its authority to terminate the special use permits held by x to use approximately acres of federal government land we are however aware of the fact that the annual 10-k report for yr1 for x indicates that there are no indications that the federal government has any present intent to terminate x’s permits in any event it appears doubtful that the x can establish determinable useful lives for these permits since they have no stated terms a much less significant amount of the federal land that taxpayer has been granted the right to use is covered by term special use permits these permits have a stated term of years they may be renewed by the federal government for additional terms provided that x complies with the then-existing laws and regulations governing the occupancy and use of national forest lands hence as long as x complies with these rules these permits may be renewed indefinitely and therefore would have indeterminable useful lives the facts provided indicate that these permits will be renewed unless the operator of the area gives cause for the revocation of the permit the income projections for x made available to potential purchasers of x back in yr1 projected income and capital expenditures extending far beyond the time period remaining on the special use permits we are told that the purchaser of x could not have expected to break even on their investment within the time period remaining on the special use permits these facts indicate that taxpayer purchased x with the expectation of receiving future renewals of the special use permits hence these facts help establish our position that the special use permits have indeterminable useful lives since x possesses permits of indefinite duration providing them with the right to use federal land to operate its ski resort its follows that x itself will have an indefinite existence unless we are told otherwise third x argues that the tax court’s holding in rudolph supports x’s position that the costs it incurred in connection with the construction of mountain roads and trails are fully depreciable x’s reliance on this case is misplaced the tax_court concluded that the improvements such as the gates and cattle guards to the roads were not related to the land and therefore are depreciable and that the costs of grading the roads were depreciable because the roads would be abandoned if the improvements were no longer needed in this case improvements of the type in rudolph do not appear to be at issue therefore the case is factually tl-n-1328-99 distinguishable from this case further x has not shown that the mountain roads and trails or slopes would be abandoned during a determinable useful_life finally x argues that the wolfsen decision is inapplicable to this case because the wolfsen decision preceded the enactment of the ‘accelerated cost_recovery system’ acrs and of the ‘modified accelerated_cost_recovery system’ macrs which is codified in sec_168 x states that the issuance of acrs macrs and revrul_88_99 greatly impacts and devalues wolfsen’s conclusions we disagree sec_168 entitled acrs and macrs provides rules for the determination of the amount of depreciation deduction sec_168 does not provide rules as to whether property is subject_to a deprecation deduction instead sec_167 addresses this fundamental issue sec_1_167_a_-1 b provides generally that a depreciation deduction is allowed for property for over the period of time over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business or in the production of his income in wolfsen the court held that the petitioner failed to prove that the property at issue an irrigation system had a definite life viewed from the perspective of the date of purchase since the property had an indefinite useful_life the court concluded that it was not the type of property subject_to a depreciation deduction under sec_167 hence wolfsen like this case addresses the fundamental issue of whether property is subject_to a depreciation deduction under sec_167 wolfsen does not address the methodology for depreciating the subject property because the subject property is nondepreciable hence the enactment and issuance of acrs and macrs does not lessen the relevance of the wolfsen case to this case the facts in this case parallel the facts in situation of revrul_88_99 we conclude that the costs incurred for clearing land and grading mountain roads trails and slopes are associated with property that has an indefinite useful_life and accordingly these costs may not be depreciated however the costs incurred for surfacing the roads may be depreciated issue if such costs can be depreciated what is the correct recovery_period the ‘accelerated cost_recovery system’ acrs which was codified in sec_168 provides rules for determination of depreciation for property placed_in_service after date acrs was revised by the tax_reform_act_of_1986 creating the modified accelerated_cost_recovery_system macrs which is generally effective for tangible_property placed_in_service after for purposes of sec_168 the recovery_period of depreciable_personal_property generally is based on the property’s class_life class_life is defined within sub sec_168 as the class_life if any which would be applicable with tl-n-1328-99 respect to any property as of date under subsection m of sec_167 the reference to sec_167 shall be treated as reference to such subsection as in effect on the day before the date of the enactment of the revenue reconciliation of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group revproc_83_35 is the prescription of class lives by the secretary for acrs property property placed_in_service after and before for purposes of defining the classes of recovery_property under acrs former sec_168 makes reference to the present class_life for the property the present class_life is the asset_guideline_period midpoint class_life established for the class as of date except for asset guideline cla sec_48 here the depreciable portion of the subject tangible assets eg road surfacing costs which were acquired by x in year fall within asset_guideline_class land improvements which provides for a class_life of years former sec_168 provides that property which is sec_1245 class property and which is not 3-year_property 10-year_property or 15-year public_utility_property is year property property with a class_life of years is not 3-year_property 10-year_property or 15-year public_utility therefore the subject property is 5-year_property which x can recover over years revproc_87_56 1987_2_cb_674 is the prescription of class lives by the secretary for macrs_property property placed_in_service after under this the depreciable amount of the subject property fall within asset class land improvements which provides for a class_life of years sec_168 provides that property with a class_life in years of or more but less than shall be treated as 15-year_property sec_168 provides that the applicable_recovery_period for 15-year_property i sec_15 years issue can costs incurred subsequent to the purchase attributable to maintenance of such mountain roads trails and slopes be depreciated any additional clearing grading hillside grooming and road resurfacing costs which are incurred subsequently and on an ongoing basis after the initial construction costs have been incurred for a specific mountain road slope or trail may be either expensed or capitalized and depreciated the proper method of deduction is a factual determination which will require further factual development the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of tl-n-1328-99 acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such account is kept sec_1_162-4 these maintenance_costs should not be confused with the construction of new mountain roads slopes and trails the costs incurred by x for the construction of new mountain roads slopes and trails requires the same analysis as our discussion regarding the proper treatment of the portion of the purchase_price that was allocated to mountain roads slopes and trails by x case development hazards and other considerations we do not know what portion of the total costs for which x is claiming a depreciation deduction is attributable to the construction of slopes or trails or roads as we understand the meaning of those terms in any event some or possibly none of the expenditures incurred in constructing those different pathways may be depreciable as provided above the costs incurred for surfacing the roads are depreciable some of the initial hillside grooming costs incurred in constructing some or all of those pathways may be depreciable hillside grooming as we understand the meaning of that term is a recurring expenditure needed to maintain the ski slopes and trails thus the hillside grooming costs have determinable useful lives to date x has not relied upon revrul_72_403 c b to support its position revrul_72_403 provides that the initial clearing and grading costs related to the costs of acquiring right-of-way easements for electric transmission and distribution lines are depreciable the easements for electric transmission and distribution lines have determinable useful lives over which the clearing and grading costs can be depreciated this position was taken with consideration of the fact that the initial clearing and grading for electric transmission and distribution lines is part of the construction of such lines even though clearing and grading is generally not again necessary when such lines are replaced on the same easements tl-n-1328-99 finally we note that the facts do not provide a complete and clear understanding of the nature of the property at issue it may well be the case that the vast majority of costs expended on mountain roads and trails including the initial land clearing and road grading costs are the type of expenditures that need to be periodically revisited in order to keep the pathways in a serviceable condition in that case those expenditures would not qualify as permanent land improvements therefore we recommend that you further develop the facts of this case to more accurately ascertain those expenditures that will last and benefit the taxpayer indefinitely and those which will not please call if you have any further questions by william c sabin jr senior technician reviewer passthroughs special industries branch field service division
